On September 8, 1931, an indictment was returned by the grand jury in the Jefferson circuit court, against this appellant charging that he assaulted Lizzie Cowart, a woman, with the intent forcibly to ravish her. He was tried upon said indictment, in said court, on December 17, 1931, and his trial resulted in a verdict by the jury, to wit: "We, the jury, find the defendant guilty as charged in the indictment." The court thereupon sentenced this appellant to serve an indeterminate term of imprisonment in the penitentiary of not less than nineteen years nor more than twenty years, and judgment of conviction *Page 284 
was accordingly pronounced and entered, from which this appeal was taken. The certificate of appeal was filed in this court on January 13, 1932, and the cause was continued here, on April 21, 1932. The transcript was filed on November 26, 1932, and the cause submitted on December 1, 1932.
The appeal is upon the record proper only, there being no bill of exceptions, in the absence of which we are without authority to review the action of the trial court in overruling the motion for a new trial; nor can we consider the points of decision involved in the refusal of certain special written charges requested by defendant. The record has been examined. It is regular in all things. No error appearing, the judgment of conviction, in the circuit court, from which this appeal was taken, will stand affirmed.
Affirmed.